Citation Nr: 0738967	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a knee condition, 
claimed as a leg condition.

3. Entitlement to service connection for disease manifested 
by peripheral neuropathy of the arms and legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

The veteran served on active duty in the United States Army 
from February 1964 to February 1966.  

In December 2001, the RO received the veteran's claim of 
entitlement to service connection for a back condition, a leg 
condition and peripheral neuropathy.  The above-mentioned 
February 2002 rating decision denied the veteran's claims, 
and he timely perfected an appeal. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. 
Petersburg RO in February 2005.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

In May 2005 the Board remanded the veteran's claims.  The VA 
Appeals Management Center (AMC) denied the claims in a August 
2007 supplemental statement of the case (SSOC).  The case is 
once again before the Board.

Clarification of issues on appeal

The veteran claimed entitlement to service connection for a 
"leg condition" as well as for peripheral neuropathy of, 
inter alia, the legs.  The record shows that the veteran has 
a right knee disability, as well as a generalized 
neurological disorder causing peripheral neuropathy, namely 
cerebellar ataxia.  The issues on appeal have been 
accordingly recharacterized to better reflect these facts. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed back condition and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed knee condition and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed neurological disorder and his military 
service.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A knee condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A disease manifesting as peripheral neuropathy was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
back condition, a knee condition and a disease which 
manifests as peripheral neuropathy of the arms and legs.  In 
essence, the veteran contends that that these disabilities 
stem from an in-service accident that caused him to fall from 
a truck.  

For the sake of economy, because the three issues on appeal 
involve the application of identical law to virtually 
identical facts, the Board will discuss them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In May 2005, the Board remanded the case to the AMC in order 
to provide a VA examination and to provide additional 
procedural notice.  The record reveals that the veteran was 
afforded VA examinations in May 2006, and additional notice 
was provided in December 2005.  The specifics will be 
discussed in greater detail where   
appropriate below.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated January 18, 2002 and December 2, 2005, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The December 2005 letter further emphasized:  If there is 
evidence that is "not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in the 
original].

The Board notes that the December 2005 letter from the RO 
specifically requested of the veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an April 3, 2006 notice letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA outpatient medical 
records and provided him with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2005 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  


Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including arthritis and 
organic diseases of he nervous system, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

The veteran is seeking entitlement to service connection for 
a back condition, a knee condition and peripheral neuropathy.  
The veteran is contending that these injuries stem from an 
in-service accident that caused him to fall from a truck in 
October 1965.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that with respect to his back the veteran has 
multilevel facet degenerative disk disease, mild 
levoscoliosis and an L4-L5 spondylolisthesis.  The veteran 
has been diagnosed as having a genu recurvatum deformity of 
the right knee along with a moderate enthesophyte at the 
superior pole of the patella.  VA outpatient treatment 
records from December 2002, along with a May 2006 VA 
examination indicate that the veteran's peripheral neuropathy 
is a symptom of diagnosed spinocerebellar degeneration.  
Accordingly, Hickson element (1) has arguably been satisfied 
as to all three issues. 

With respect to Hickson element (2),the Board will separately 
address in-service disease and injury. 

Concerning in-service disease, the service medical records do 
not indicate, and the veteran does not allege, that any 
musculoskeletal or neurological disease existed during 
service or for a number of years thereafter.  

Concerning in-service injury, the veteran has alleged that 
his claimed disabilities are a result of an in-service 
accident that resulted in him falling off a truck.  A review 
of the veteran's service medical records indicates that he 
did not seek treatment for any such injuries.  The veteran's 
military separation examination, conducted two months after 
the veteran's alleged incident, describes his spine and lower 
extremities as normal.  The separation examination also does 
not indicate any abnormalities with the veteran's 
neurological system.  On the accompanying report of medical 
history the veteran stated that he was in good health. 

During the February 2005 hearing the veteran acknowledged 
that he did not require medical treatment after the incident:

        Q:	Did you even go on sick call at the time?
        
A:  	I went on sick call . . . I told [the medic] 
what happened, he asked me if I wanted to go 
to the hospital.  At 23 years old you're 
invincible.  I said no, it's fine. 

See the February 2005 Hearing transcript, page 4

The veteran has submitted the statements of H.L. and G.S. in 
support of his claims. H.L. and G.S. both stated that they 
knew the veteran during military service and support the 
veteran's assertion that an accident took place.  The 
statements indicate that the veteran reported to sick bay and 
was placed on light duty.  Neither statement indicates that 
the veteran suffered any injury as a result of the fall.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. 
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board wishes to make it clear that it does not 
necessarily disbelieve that the veteran may have fallen from 
a truck during his military service, or that he went to the 
dispensary (but did not receive medical treatment) and that 
he was placed on light duty.  However, the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained any injury due to that incident.  As was 
mentioned above, there is no medical evidence that the 
veteran required treatment for his fall, then or at any other 
time in service.  The separation examination conducted after 
the alleged incident was negative for any of the veteran's 
claimed conditions, and the claimed disabilities were 
evidently not diagnosed until approximately three decades 
after service..  

Here, the only evidence in the veteran's favor (i.e., that he 
sustained an injury in service) is the veteran's own recent 
statements.  Those statements were made in connection with 
his claim for monetary benefits from VA.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

In this case, the Board places greater weight on the utterly 
negative service medical records and post-service records 
than it does on the veteran's recent statements.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

In short, the Board concludes that while the veteran may have 
fallen off a truck in October 1965 as he alleges, there no 
evidence of any injury occurring in service.  Consequently, 
Hickson element (2) has not been met, and the veteran's 
claims fail on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With respect to Hickson element (3), the veteran has 
submitted the medical opinion of F.L., D.P.M., in support of 
his claims.  In his January 2004 letter, Dr. F.L. states that 
he has reviewed the veteran's records and found that the 
veteran "sustained a fall, several years ago, which caused 
injury and damage to his spine."  Dr. F.L. also stated that 
the veteran has degenerative arthritis of the spine, 
peripheral neuropathies and valgus condition of his legs were 
"more likely than not" related to the veteran's in-service 
fall.  

In May 2006, pursuant to the Board's remand instructions the 
veteran appeared for a VA medical examination.  After 
examining the veteran and conducting a thorough review of his 
claims folder and medical history, the VA examiner stated 
that "it is less likely as not" that the veteran's back and 
right knee conditions are related to his military service.  
In particular, the examiner stated: 

The degenerative changes in the back are most 
consistent with changes of chronological aging.  
The progressive development of gait imbalance over 
the past decade correlates more appropriately to 
the neuromuscular dysfunction associated with the 
diagnosed spinocerebellar ataxia than to a remote 
traumatic incident to the right knee.  While 
respectful of the veteran's reported injury in 1965 
and the buddy statements, it is this examiner's 
opinion, had the veteran sustained significant 
injury to his back and leg in the reported 1965 
service incident, he would have likely required 
medical attention and follow-up/ongoing treatment 
for the back and leg.  According to the records, 
gait dysfunction with back and leg (right knee) 
symptomatology did not have onset until the mid 
1990s, some 30 years post military, hence it is 
concluded that there is insufficient evidence to 
relate the veteran's current back and leg (right 
knee) condition to service.

With respect to the veteran's claim of peripheral neuropathy, 
the medical evidence shows that the veteran's peripheral 
neuropathy is a manifestation of spinal cerebellar ataxia.  

In May 2006 the veteran was afforded a VA examination with a 
neurologist to determine whether the veteran's cerebellar 
ataxia is related to his military service.  The examiner 
stated that "spinocerebellar ataxia is a genetic disorder" 
and although it may be acquired in some instances, "there is 
no history in the service medical records of any injury or 
exposure, etc., that would account for the spinocerebellar 
symptoms."  

The VA examiner also refuted the opinion of Dr. F.L. by 
stating that "lumbar disk problems would in no way cause 
cerebellar ataxia, which comes from the cerebellum, which is 
part of the brain."  The examiner concluded that "the 
veteran's symptoms and findings of spinocerebellar ataxia are 
not secondary to his lumbar spine condition, and are also not 
secondary to any conditions or symptoms document in the 
service medical records."

The May 2006 VA neurological examiner also noted the lack of 
medical evidence for cerebellar ataxia or peripheral 
neuropathy until the 1990s.  He further stated that although 
evidence contained in the veteran's claims folder states that 
the disease had an onset between 20 - 30 prior (evidently per 
the veteran's self report), even with a 30 year history, the 
veteran's disability "would have dated from the mid-1970s, 
which would have been 10 years after his discharge from 
service."  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran. 
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, supra.  However, the Court has held that 
the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), 
and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In the instant case, the Board finds the May 2006 examiners' 
opinions to be more persuasive than the January 2004 opinion 
of Dr. F.L.  The Board notes that the May 2006 VA examination 
concerning the veteran's knee and back conditions was made by 
a orthopedist and the May 2006 cerebellar ataxia opinion was 
made by a neurologist.  In contrast, Dr. F.L. a podiatrist, a 
specialist in foot diseases, who would not have any 
particular training or expertise in diseases of the spine and 
brain.  His opinion on matters beyond his proper sphere are 
entitled to little weight of probative value.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

Moreover, Dr. F.L.'s opinion does not contain reasons and 
bases supporting the conclusion that a relationship exists 
between the veteran's current disabilities and his military 
service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  In particular, Dr. F.L. failed to account for the 
decades long gap between the veteran's service and the first 
medical evidence of his claimed disabilities.    

For these reasons, the Board finds that Dr. F.L.'s opinion is 
less persuasive than the reasoned opinions of the May 2006 VA 
examiners. As such, the weight of the evidence of record is 
against a finding that a relationship exists between the 
veteran's military service and his current claimed 
disabilities. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between claimed 
disabilities and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

There is a suggestion in the veteran's presentation that he 
is claiming that his problems have existed continually after 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case, there is no objective evidence 
of any of the claimed disabilities for decades after service.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  In 
addition, the Board notes that the veteran first filed a 
claim for service connection in December 2001, over three 
decades after leaving service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Supporting medical evidence is required, both as to 
continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As mentioned above, there is no 
medical evidence of record indicating that the veteran sought 
treatment for his claimed disabilities for 30 years after he 
left military service.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's current back 
condition, knee condition and peripheral neuropathy are not 
related to service. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claims also fails on this basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  Elements (2) and (3) have not 
been met.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a knee disability, 
claimed as a leg disability, is denied.

Entitlement to service connection for disease manifested by 
peripheral neuropathy of the arms and legs is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


